Citation Nr: 0814858	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) on an extraschedular basis.

2.  Entitlement to a compensable disability rating for a left 
varicocele.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied, in pertinent part, the 
veteran's claims of entitlement to a compensable disability 
rating for a left varicocele and to TDIU.  The veteran 
disagreed with this decision in April 2005.  He perfected a 
timely appeal in December 2005 and requested a Travel Board 
hearing.  In a written statement received at the RO in 
January 2006, however, the veteran withdrew his Board hearing 
request.  See 38 C.F.R. § 20.704 (2007).

In November 2006, the Board the veteran's claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.  In that decision, the Board 
referred a claim of service connection for hypertension as 
secondary to service-connected lumbar spine disability to the 
RO/AMC for appropriate action.  To date, however, the RO has 
not taken action on this claim.  Accordingly, a claim of 
service connection for hypertension as secondary to service-
connected lumbar spine disability is again referred to the RO 
for adjudication.

As will be explained below, the Board finds that the criteria 
have been met for referral to the Director, Compensation and 
Pension Service, for consideration of entitlement to TDIU on 
an extraschedular basis.  See 38 C.F.R. § 4.16 (2007).  
Although the Board regrets any additional delay that may be 
caused by this REMAND, both of the veteran's claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect for a lumbar spine 
disability, evaluated as 60 percent disabling effective 
September 1, 2003; a right knee disability, evaluated as 
10 percent disabling effective April 1, 2004; and a left 
varicocele, evaluated as zero percent disabling effective 
December 15, 1945.

3.  The veteran's disability warrants extraschedular 
consideration by the Director, Compensation & Pension 
Service.


CONCLUSION OF LAW

The veteran's TDIU claim warrants referral to the Director, 
Compensation & Pension Service, for consideration of 
entitlement to TDIU on an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April 2003 and in December 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence showing that his service-connected 
left varicocele was more disabling than currently evaluated 
and that he was precluded from securing and maintaining 
gainful employment by reason of his service-connected 
disabilities and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in January 2007 and in the 
February 2008 Supplemental Statement of the Case, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2003 and December 2004 letters were issued prior to the 
March 2005 rating decision which denied the benefits sought 
on appeal; thus, this notice was timely.  As both of the 
veteran's claims are being remanded in this decision, and as 
the Board has concluded that the criteria have been met for 
referral of the veteran's TDIU claim to the Director, 
Compensation & Pension Service (C&P Service) for 
extraschedular consideration, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  The veteran also has been provided with VA 
examinations to determine the current nature and severity of 
his service-connected left varicocele.  In summary, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that he is entitled to TDIU, including 
on an extraschedular basis, because his service-connected 
disabilities preclude him from securing or maintaining 
substantially gainful employment.

The veteran's service-connected lumbar spine disability is 
evaluated currently as 60 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5242, effective August 28, 
2002.  His service-connected right knee disability is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
DC 5003, effective April 20, 2004.  Finally, his service-
connected left varicocele is evaluated as zero percent 
disabling effective December 15, 1945, by analogy to 
38 C.F.R. § 4.71, DC 7599-7529.  The veteran's current 
combined disability rating for compensation is 60 percent, 
effective April 20, 2004.  See 38 C.F.R. § 4.25 (2007).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The United States Court of Appeals for Veterans Claims 
("Veterans Court") has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

The medical evidence shows that, in a December 2003 letter, 
R.H., D.O. (Dr. R.H.), stated that, based on the veteran's 
physical examination and his objective and subjective 
symptoms, the veteran was no capable of gainful employment 
"given the restrictions that he has with his back issues."

In an April 2004 letter, A.C., M.D. (Dr. A.C.), stated that 
the veteran had "objective symptoms of back pain and cannot 
gain employment because of his chronic pain syndromes."  
Dr. A.C. also stated that the veteran "does not qualify for 
gainful employment at this time."

On VA examination in April 2004, the veteran complained of 
sharp chronic low back pain every day "almost 24 hours per 
day" and an inability to walk for more than 20 yards without 
a walker.  He was unable to walk more than 30 to 100 yards 
using a walker.  Following this examination, the VA examiner 
concluded that the veteran experienced chronic low back pain 
with limited motion and requiring the use of a walker to 
ambulate.

In a December 2005 letter, Dr. A.C. stated that he was 
treating the veteran for chronic back pain and "this 
condition will not improve."  In a separate December 2005 
letter, C.E.N., M.D. (Dr. C.E.N.), stated that the veteran's 
spinal stenosis was persistent and it was unlikely to be 
treated surgically.

In a March 2007 letter, J.R.S., M.D. (Dr. J.R.S.), stated 
that the veteran was 85 years old and "severely limited by 
chronic back pain, which prevents him from walking more than 
a few steps at a time."

The Board finds that there is evidence of record in this case 
that the veteran is unemployable by reason of his service-
connected disabilities, although he does not meet the 
schedular criteria for TDIU.  There are several medical 
opinions from the veteran's private treating physicians in 
which these examiners all concluded that the veteran's 
service-connected disabilities (in particular, his service-
connected lumbar spine disability) preclude him from securing 
and maintaining substantially gainful employment.  The VA 
examiner also concluded in April 2004 that the veteran had 
limited mobility and required the use of a walker to 
ambulate.  As noted elsewhere, however, the veteran's 
combined disability evaluation of 60 percent is insufficient 
to grant TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  
Given the foregoing, the Board finds that it was error for 
the RO not to refer the veteran's claim of entitlement to 
TDIU to the Director, C&P Service, for extraschedular 
consideration pursuant to 38 C.F.R. § 4.16(b).  See 38 C.F.R. 
§ 4.16(b).  Because there is evidence that the veteran is 
unemployable by reason of his service-connected disabilities, 
and because the veteran's service-connected disabilities do 
not meet the schedular criteria for TDIU, the Board finds 
that a claim of entitlement to TDIU on an extraschedular 
basis must be referred to the Director, C&P Service, for 
consideration.


ORDER

Referral to the Director, Compensation and Pension Service, 
for consideration of entitlement to a total disability rating 
based on individual unemployability (TDIU) on an 
extraschedular basis is warranted.


REMAND

Having determined that the criteria have been met for 
consideration of entitlement to TDIU on an extraschedular 
basis, the Board directs the RO/AMC to refer this claim to 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.16(b) 
(2007).

The Board also notes that, during the pendency of this 
appeal, the Veterans Court clarified VA's notice obligations 
in increased rating claims.  For an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) now requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letters sent to the veteran and his 
representative in April 2003 and December 2004 correctly 
requested evidence showing that his service-connected left 
varicocele had increased in severity, properly identified the 
sources of such evidence, and also invited the veteran to 
submit statements from other individuals who could describe 
from their knowledge and personal observations how his 
service-connected left varicocele had worsened.  
Unfortunately, however, the April 2003 and December 2004 VCAA 
notice letters did not indicate that the veteran also could 
submit evidence showing the effect that worsening of his 
disability had on his employment and daily life.  
Accordingly, and because the veteran's appeal is being 
remanded for additional development, on remand, the RO should 
provide the veteran with updated VCAA notice which complies 
with the new requirements of VCAA notice in increased rating 
claims as outlined in Vazquez-Flores.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the appellant's 
claim of entitlement to a compensable 
disability rating for a left varicocele.  
Such notice must indicate that the veteran 
can submit evidence showing the effect 
that worsening of his disability had on 
his employment and daily life.  A copy of 
the notice letter must be included in the 
claims file.

2.  Refer the veteran's claim of 
entitlement to a total disability rating 
based on individual unemployability (TDIU) 
on an extraschedular basis to the 
Director, Compensation and Pension 
Service, pursuant to the provisions of 
38 C.F.R. § 4.16(b).  The claims file must 
be provided for review.  All applicable 
laws and regulations should be considered.  
A copy of any decision(s) by the Director, 
Compensation and Pension Service, must be 
included in the claims file.

3.  After completion of the foregoing, 
readjudicate the issue of entitlement to a 
compensable disability rating for a left 
varicocele.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


